Title: To George Washington from Pierre Van Cortlandt, 2 December 1776
From: Van Cortlandt, Pierre
To: Washington, George



[Fishkill, N.Y., c.2 December 1776]

Sir—Agreeable to the directions of the Committee of Safety, I do myself the honour to send your Excellency the enclosed resolutions, and to assure you that it is with extreme pain that they find themselves under the necessity of passing them. The singular wantonness and cruelty of the persons concerned in burning the public and private buildings at the White Plains, which even a barbarous enemy had left uninjured, has excited a general indignation, and made many careless about the event of our cause who may have reason to apprehend as great evils from the licentiousness of their friends, as from the hostilities of the enemy.
Other complaints have been offered against the rapine of the soldiers, who are accused of plundering a people, who from the unavoidable miseries of war would, when most tenderly treated, be objects of compassion.
The committee are too well satisfied of your Excellency’s benevolence and justice to think that any thing of this kind which comes to your knowledge, will escape the punishment which you are empowered to inflict, but which unhappily is, in many cases, far short of what the crime merits. To this they impute the frequency of offences, and have therefore troubled your Excellency with the request that you will be pleased to concur with them in representing to the Honourable the Congress, the necessity of making it capital for any officer or soldier to pillage the inhabitants, or without your Excellency’s command to ravage the country which they can with pleasure declare they have the highest reason to believe will never be given, but when the interest of the community should require it. To this they flatter themselves, their past resolutions have shown that they are not unwilling to venture every proper sacrifice—in the mean time, think it their duty to declare that the presence of the army does not supersede the laws of the country, and pray your Excellency’s assistance in enabling them to execute them upon those who are immediately under your command. I have the honr. to be, &c.
